Per Curiam.
G.M., the mother, appeals an order requiring her to submit to a psychological evaluation as part of her case plan. The order does not contain the requisite findings that the mother's mental health was "in controversy" and that "good cause" was shown, see § 39.407(15) Fla. Stat. (2018) ; Fla. R. Juv. P. 8.250(b), nor does the record support such a finding, see Wade v. Wade , 124 So.3d 369, 374-75 (Fla. 3d DCA 2013) ; Gasparino v. Murphy , 352 So.2d 933, 935 (Fla. 2d DCA 1977). We accept the state's concession of error and reverse and remand for the trial court to strike the psychological evaluation from the mother's case plan in the disposition order.
Reversed and remanded with instructions.
Gross, Taylor, and Levine, JJ., concur.